Citation Nr: 1036578	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-26 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as nervous disorder and posttraumatic stress 
disorder (PTSD)).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1977 to June 1977.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2010, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is associated with the claims file.

In May 2010, the Board remanded the issue of entitlement to 
service connection for an acquired psychiatric disorder for 
further evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board for 
further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.

The Veteran asserts that he has PTSD, or some other acquired 
psychiatric disorder, as a result of experiences during his 29 
days of active service.  

The Board notes that the Veteran has reported that he fell 20 
feet from a rope, receiving rope burns to his hands and injuring 
his ankles and knees.  Service treatment records do not reflect 
the fall or any hand injury.  He was seen on May 26, 1977 for 
complaints of blisters and swelling of the right ankle, which was 
diagnosed as cellulitis.  He was seen on June 1, 1977 for 
complaints that his left ankle was giving out.  There was no 
mention of any knee complaints in his service treatment records.  
Moreover, while he reports he was charged with being absent 
without leave, his service personnel records do not confirm any 
such charges.

The Veteran was afforded a VA compensation and pension 
examination in November 2007.  The psychologist conducting the 
examination entered Axis I diagnoses of depressive disorder not 
otherwise specified (NOS) and parasomnia NOS.   

VA treatment records from 2006 to 2010 show varying psychiatric 
diagnoses, including PTSD, intermittent explosive disorder, 
depression, dysthymia, and depressive disorder.  

The Veteran was afforded another VA compensation and pension 
examination in June 2010.  This examination was supposed to be 
performed by a psychiatrist (per the Board's remand 
instructions); however, it was performed by a psychologist.  The 
psychologist diagnosed depression NOS.  The psychologist also 
specifically noted that the criteria for a diagnosis of PTSD were 
not met.  He noted that at no time did the Veteran report that he 
felt, witnessed or learned of an actual threat to his life or 
physical integrity.  The Veteran did not feel fear or in danger 
of harm; instead, he feared going to the brig because he could 
not keep up with the basic training program.  

The Veteran subsequently submitted a July 2010 VA mental health 
note showing a diagnosis of PTSD made by a VA psychiatrist.  The 
psychiatrist noted that the Veteran feared for his safety during 
the entire time he was in boot camp.  

Given the conflicting diagnoses the Board is of the opinion that 
a remand is necessary for psychiatrist to interview the Veteran, 
review the evidence, and determine in light of all of the medical 
evidence, portions of which are conflicting, if the Veteran 
currently has PTSD or other psychiatric disorder that is related 
to service.  As it appears that psychological testing - such as 
the Mississippi Scale for PTSD, Minnesota Multiphasic Personality 
Inventory (MMPI), etc. - has not been performed, appropriate 
psychological testing should be undertaken in conjunction with 
the examination.  

Since the Board has determined that a VA examination is necessary 
in the instant case, the Veteran is hereby informed that 
38 C.F.R. § 3.326(a) (2009) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 (2009) address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination 
scheduled in conjunction with an original claim, the claim will 
be decided based on the evidence of record.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession of 
the agency, and must be obtained if the material could be 
determinative of the claim).  In addition, the Veteran reported 
to a VA examiner that he was treated by Halifax Medical Center 
for a psychiatric disorder in 1979 or 1980 and in 1998.  Such 
records should be requested on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
Medical Center in Orlando, Florida and the 
Daytona Beach, Florida VA Outpatient Clinic 
dating since May 2010.

2.  Ask the Veteran to provide a properly 
completed release form to permit VA to request 
mental health treatment records from the 
Halifax Medical Center for treatment during 
1979 and 1980, and in 1998.  After securing the 
necessary release, the RO/AMC should request 
these records.



3.  Schedule the Veteran for a psychiatric 
examination by a psychiatrist to determine if 
he currently has PTSD or any other psychiatric 
disorder.  If the examination needs to be 
conducted at a different facility or on fee 
basis, such should be accomplished.  All 
clinical findings should be reported in 
detail.  Appropriate psychological tests 
should be administered.  The claims file must 
be provided to and be reviewed by the examiner 
in conjunction with the examination.  

Following review of the claims file, 
psychological testing, and examination of the 
Veteran, the examiner should provide a 
diagnosis for all psychiatric disorders 
identified.  If the Veteran is found to have 
PTSD the stressor or stressors that support 
the diagnosis should be set out.  If it is 
concluded that he does not have PTSD that too 
should be specifically set out.  If he has any 
other acquired psychiatric disorder, the 
examiner should opine whether it is at least 
as likely as not (a 50 percent or greater 
probability) that the disorder started in or 
is related to service.

The examiner should provide the rationale for 
any opinion given.  

4.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


